La Salle County, Texas; the
                                                                  Honorable Joel Rodriguez Jr.,
                                                                    in his official capacity as
                                                                              County


                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 2, 2015

                                    No. 04-14-00651-CV

                    Philip Wayne HINDES and Melinda Hindes Eustace,
                                     Appellants

                                              v.

 LA SALLE COUNTY, TEXAS; the Honorable Joel Rodriguez Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-09-00179-CVL
                           Honorable Dick Alcala, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Rebeca C. Martinez, Justice
              Jason K. Pulliam, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court